 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   CARHELL DAVID JEYS,                                  Case No. 1:18-cv-01212-DAD-BAM

12                   Plaintiff,                           ORDER FOLLOWING SETTLEMENT;
                                                          VACATING DATES AND DIRECTING
13           v.                                           PARTIES TO FILE DISPOSITIVE
                                                          DOCUMENTS WITHIN THIRTY DAYS
14   S. BATRA,

15                   Defendant.

16

17          The Court conducted a settlement conference in this action on October 8, 2019, at which

18 the parties reached a settlement agreement.

19          Based upon the settlement of this action, it is HEREBY ORDERED that:

20          1.      All pending matters and dates in this action are VACATED; and

21          2.      The parties shall file dispositional documents within thirty (30) days of the date of

22                  entry of this order.

23
     IT IS SO ORDERED.
24

25 Dated:        October 8, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      1
